

115 HR 585 IH: Investor Choice Act of 2017
U.S. House of Representatives
2017-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 585IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2017Mr. Ellison (for himself, Mr. Capuano, Mr. Lynch, Mr. Meeks, Ms. Slaughter, Mr. Grijalva, Mr. Heck, Ms. McCollum, Mr. McGovern, Mr. Pocan, Ms. Schakowsky, and Mr. Serrano) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Securities Exchange Act of 1934 to prohibit mandatory pre-dispute arbitration
			 agreements, and for other purposes.
	
 1.Short titleThis Act may be cited as the Investor Choice Act of 2017. 2.FindingsCongress makes the following findings:
 (1)Investor confidence in fair and equitable recourse is essential to the health and stability of the securities markets and to the participation of retail investors in such markets.
 (2)Brokers, dealers, and investment advisers hold powerful advantages over investors, and mandatory arbitration clauses, including contracts that force investors to submit claims to arbitration or to waive their right to participate in a class action, leverage these advantages to severely restrict the ability of defrauded investors to seek redress.
 (3)Investors should be free to choose arbitration to resolve disputes if they judge that arbitration truly offers them the best opportunity to efficiently and fairly settle disputes, and investors should also be free to pursue remedies in court should they view that option as superior to arbitration.
 3.Arbitration agreements in the Securities Exchange Act of 1934Section 15(o) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(o)) is amended to read as follows:
			
 (o)Limitations on pre-Dispute agreementsNotwithstanding any other provision of law, it shall be unlawful for any broker, dealer, funding portal, or municipal securities dealer to enter into, modify, or extend an agreement with customers or clients of such entity with respect to a future dispute between the parties to such agreement that—
 (1)mandates arbitration for such dispute; (2)restricts, limits, or conditions the ability of a customer or client of such entity to select or designate a forum for resolution of such dispute; or
 (3)restricts, limits, or conditions the ability of a customer or client to pursue a claim relating to such dispute in an individual or representative capacity or on a class action or consolidated basis..
 4.Arbitration agreements in the Investment Advisers Act of 1940Section 205(f) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–5(f)) is amended to read as follows:
			
 (f)Notwithstanding any other provision of law, it shall be unlawful for any investment adviser to enter into, modify, or extend an agreement with customers or clients of such entity with respect to a future dispute between the parties to such agreement that—
 (1)mandates arbitration for such dispute; (2)restricts, limits, or conditions the ability of a customer or client of such entity to select or designate a forum for resolution of such dispute; or
 (3)restricts, limits, or conditions the ability of a customer or client to pursue a claim relating to such dispute in an individual or representative capacity or on a class action or consolidated basis..
 5.ApplicationThe amendments made by this Act shall apply with respect to any agreement entered into, modified, or extended after the date of the enactment of this Act.
		